FILED

DEC 02 2019

Clerk, U S District Court
District Of Montana
Billings

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

LYNDSEY KATHRYN TEMPLE,
Plaintiff,
-VS-

ALTERNATIVES, INC., a Montana
Corporation, and APRIL BARNES,

Defendants.

 

CV 19-55-BLG-SPW-TJC

ORDER FOR DISMISSAL
WITH PREJUDICE

Pursuant to the parties’ Stipulation and Motion to Dismiss with Prejudice

(Doc. 21), and for good cause appearing,

IT IS HEREBY ORDERED that this action is DISMISSED WITH

PREJUDICE, with each party to bear their own costs and attorney’s fees.

F/ft &¢
Dated this 02” day of December, 2019.

)
/)
Lew 7. pode...

 

SUSAN P. WATTERS
United States District Judge
